Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
This is in response to Applicant’s amendment which was filed on 05/26/2021 and has been entered. Claims 1, 8 and 15 have been amended. Claims 2, 9, 16 and 18-20 are cancelled. No claims have been added. Claims 1, 3-8, 10-15, 17 and 21-23 are pending in this application, with claims 1, 8 and 15 being independent.
	
Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 8 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Note that U.S. Publication No. 2010/0188473 to King et al. was previously cited in office action 2/21/2021 as pertinent prior art and is now being applied.
Applicant's arguments with respect to independent claim 8 has been fully considered but they are not persuasive. Claim 8 has been amended to recite in part “receive information, directly from the mobile device, describing a group of participants who are currently in a conference call when the mobile device is paired the scanning device”. The limitation does not specify the method which information is received other than the information being from the mobile device. Examiner interprets a user of the mobile device selecting contacts on the mobile device where the contacts correspond to the group of conference call participants being equivalent to the claimed limitation. Similarly, with respect to the amended limitation “send the scanned document in an email based on the group of participants who are currently in the conference call when the mobile device is paired with the scanning device,” 
	To this point, Hansen et al. discloses a mobile device paired with a multifunction peripheral (MFP) which is includes a scanning function. The scan function enables the MFP to scan and to perform all related functions such as emailing those documents to an email address ([0051]). Additionally, Krantz et al. discloses an application of a mobile device configured to provide a user interface for conducting functions associated with a meeting such as selecting content to share. Additionally, the computing device stores meeting data which includes a roster (or list) of meeting participants and meeting content ([0014]). Examiner interprets sharing meeting content with meeting participants (such as from the disclosed roster) corresponding to sending a document based on the group of participants who are currently in the conference call.
A person of ordinary skill in the art would have known to combine the teachings of Krantz with Hansen et al. such that the scanned document are email to an address from the mobile device including a roster of conference participants for the benefit of sharing meeting content in a simplified manner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7, 8, 10, 12, 14, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,340,272 (“Knaz”) in view of U.S. Patent No. 9,973,550 (“Haskins et al.”) in view of U.S. Publication No. 2012/0243673 (“Carr et al.”) and further in view of U.S. Publication No. 2010/0188473 (“King et al.”).

Regarding claim 1, Knaz discloses a system ([0008] system for providing a personal communication device to participate in multimedia conferencing session) comprising: 
	a microprocessor in a first conferencing device ([0028] multimedia endpoint “MMEP”, corresponding to first conferencing device, provides speech, data and/or video communications; [0093] PASR can be embedded within a MMEP; [0096] processor 266 implementing nearby and control tasks connecting personal communication devices with an MMEP); and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions ([0116] computer readable medium executing the disclosed methods as software loaded to an appropriate processor as needed) that program the microprocessor to:
	receive an indication that a mobile device, in proximity to the first conferencing device, has been paired with the first conferencing device ([0033] proximity announcing system “PAS” communicating bi-directionally with personal communication device to identify personal communication device in proximity with the multimedia endpoint; [0008] personal communication device including a cellular phone, laptop, PDA, etc.; [0038] notification of pairing can be displayed on either the MMEP or personal communication device);
	receive information, directly from the mobile device, that indicates that the first conferencing device is to establish a communication session with one or more communication endpoints, wherein the information that indicates that the first conferencing device is to establish the communication session with the one or more communication endpoints is based on information that is personal to a user of the mobile device ([0009] after receiving the beacon signal about the existence of the multimedia endpoint, an instruction can be sent using the control panel of the personal communication device towards the communication management server; [0012]the communication management server instructs the multimedia endpoint to establish a communication session with the one or more other uses and the personal communication device; regarding the limitation “information personal to a user” para. [0015] 
	communicate with the one or more communication endpoints in the communication session ([0048] the participants communicate in the ongoing multimedia session until the user terminates the session for example at T17 to move to a different location or [0049] at T27 where the session is released).
	Knaz discloses using personal information of the user in connection with the personal communication device such as contact or meeting data ([0015]) but does not specify wherein the information that indicates that the first conferencing device is to establish the communication session with the one or more communication endpoints is from a personal calendar event, and wherein an access code for a conference bridge and a communication address of the conference bridge is taken from the personal calendar event received directly from the mobile device after the mobile device has paired with the first conferencing device and used by the first conferencing device to establish the communication session for the one or more communication endpoints.
	However, in a similar field of endeavor, Haskins et al. discloses a method for establishing a conference call from scheduled event data stored on a personal communication device of a user. FIG. 3 is a screen shot of an exemplary mobile display of calendared events. In particular, the GUI 300 represents a calendar event and includes a meeting details section and an invitee/attendee section 312. The meeting details section includes a meeting day field, a meeting title or descriptor field, a meeting date/time field, and a meeting venue or location field ([0046]). In addition, the calendar application may display a note field including information pertaining to the meeting itself, such as a universal resource locator (URL) field 322 (e.g., "https://www1.gotomeeting.com/join/280437033") and an access telephone number field. In this regard, the calendar application may be further configured to parse the email embodying the meeting invitation to isolate the meeting URL and/or access telephone number, so 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the information obtained by the conferencing device from mobile device to include a personal calendar event, the calendar event including an access code for a conference bridge and a communication address of the conference bridge as disclosed by Haskins et al. in order to automatically establish the call without manual user input.
	Regarding authentication, Knaz discloses in para. [0045] CMS can check, with a database whether the user is authorized to use the nearby MMEP. However it does not specify the authorization including upon input of the access code and pairing with the first conferencing device to establish the communication connection, the mobile device to automatically reconnect with the first conferencing device without further use of the access code.
	However in a similar field of endeavor, Carr et al. discloses ([0024]) a multi-modal conference may be facilitated through an enhanced communication system. A subscriber may join a conference and their identifier (e.g., a caller id number if the subscriber is an external caller, a URI for internal subscribers, etc.) may be recorded by the server managing the conference. [0029] At some point during the conference, the user may be disconnected. When a second call is received from the same user the conference server may automatically connect the user to the ongoing conference. [0035] Client applications executed on any of the client devices may interact with a hosted service providing communication services from the servers. Some or all of the processing associated with the automatic rejoining may be performed at one of more of the servers or some of the processing may be performed on individual client devices. Relevant data such as user information, presence information, and similar data may be stored and/or retrieved at/from data stores directly or through database server.

	While the above combination discloses repairing a user with a conference device and reconnecting the user with a conference call, the combination is silent regarding wherein the mobile device further provides the first conferencing device with information describing users who are currently in the communication session when the mobile device is paired with the first conferencing device.
	In a similar field of endeavor, King et al. discloses a conferencing system in which a mobile device acts as an interface to a conferencing device. Input may be received to the videoconferencing system from the mobile communication device. The input may be received or transmitted in a wireless manner, e.g., using an 802.11x protocol, a Bluetooth protocol, and/or other wireless protocols. The input may specify one or more participants in the videoconference. For example, the one or more participants may be selected from contact information stored on the mobile communication device, e.g., via a user interface provided on the mobile communication device. The contact information could be selecting a specific contact's phone number, IP address, screen name, picture or other method for connecting to the user ([0007-0008]). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide information describing conference participants from the mobile device as disclosed by King et al. such that the mobile conferencing device may be used to control and/or interact with the conferencing system, e.g., for initiating or controlling a conference, with respect to the users (King, [0051).
	
Regarding claim 8, the combination of Knaz in view of Haskins et al., Carr et al. and King et al. discloses the method performed by the system discussed in claim 1 above. Thus claim 8 is rejected for the same reasons set forth with respect to claim 1.

Regarding claims 3 and 10, the above combination discloses wherein the communication session is with a plurality of communication endpoints and wherein the information that indicates that the first conferencing device is to establish the communication session with the one or more communication endpoints comprises a plurality of communication addresses of the plurality of communication endpoints (Knaz, [0052] the information regarding the conference can include a list of dial in numbers of the other participants).

Regarding claims 5 and 12, the above combination discloses wherein the indication that the mobile device has been paired with the first conferencing device is based on a user selection of a closest conferencing device that is displayed to the user of the mobile device in a list of at least two or more detected conferencing devices (Knaz, [0043] at the end of processing the received beacon signals a list of ID numbers and their associated power can be created. The results of the processing can be embedded into a `nearby MMEP message`. For example, the message can be sent via the associated phone. The personal communication device can be adapted to inform the user about the `nearby MMEP 112` and let the user determine whether to send the `nearby message` toward the CMS 150 or not; [0045] a banner can be used as a soft key, which can be selected by the user for requesting to transfer the session to the nearby MMEP).

Regarding claims 7 and 14, the above combination discloses wherein the information that indicates that the first conferencing device is to establish the communication session with the one or more communication endpoints is based on a user selection from a personal contact list or a personal call history of the user of the mobile device (Knaz, [0052] Information regarding the far end participants can be entered by the user as part of the nearby message or as an associated message that follows the nearby message alternatively the information can be sent in response to a question from CMS 150. The information regarding the conference can include a list of dial in numbers of the other participants; additionally regarding list of numbers Knaz discloses [0015] the personal communication device is a personalized device, it can be configured to include the user's personal data (contacts, meetings etc.)).

Regarding claims 21 and 23, the above combination discloses wherein the received information indicates that the first conferencing device is to establish the communication session, wherein the mobile device is not directly involved in the established communication session (Knaz, the conference session is established by the CMS using MCU and MMEP, [0053] After collecting the information regarding the far end participants from the end user, an instruction can be sent to MCU requesting it to set a multimedia conference based on the collected information, then an instruction can be sent to the nearby MMEP instructing it to call the MCU using the dial in number). 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,340,272 (“Knaz”) in view of U.S. Patent No. 9,973,550 (“Haskins et al.”) in view of U.S. Publication No. 2012/0243673 (“Carr et al.”) in view of U.S. Publication No. 2010/0188473 (“King et al.”) and further in view of U.S. Publication No. 2014/0051383 (“Doerr et al.”).

Regarding claims 4 and 11, the above combination discloses the meeting event on a calendar of the user but does not further specify wherein one of the plurality of communication addresses of the plurality of communication endpoints was changed from a proposed communication address to the one the plurality of communication addresses for the plurality of communication endpoints based on an acceptance of a personal calendar event of a meeting by a user of a communication endpoint of the one of the plurality of communication addresses.
	However, Doerr et al. further discloses in Fig. 2, an exemplary calendar entry meeting appointment scheduling screen. The conference system provides a system and method for scheduling and conducting a conference call. Conference calls can be scheduled by pre-authorized organizer users, such as organizer user 122. The organizer does this by creating a calendar entry that invites participants, such as participants 126, 131, as well as a conference resource email address, such as conference resource email address conference@swvlchair.biz 206, to a conference call ([0062]). For each participant that is not a user in the user database 154, at step 310, the conference server, either directly or through the mail server 104, sends the participant an electronic message inviting the participant to join as a registered user of the conference system. If the invited participant accepts the invitation, the system will call the new user registration function 400.  At step 312, the processing function 300 schedules the conference call between the participants and the organizer at the start date and time provided in the start date field 218 and the start time field 220 ([0078-0079]).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to initiate the conference calls with participants who have accepted a meeting invitation because that is an indication that the participant is available to participate in the conference call. 

Claims 6, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,340,272 (“Knaz”) in view of U.S. Patent No. 9,973,550 (“Haskins et al.”) in view of U.S. Publication No. 2012/0243673 (“Carr et al.”) in view of U.S. Publication No. 2010/0188473 (“King et al.”) and further in view of U.S. Patent No. 9,521,244 (“Choi”).
Regarding claims 6 and 13, the combination above discloses a user can use his personal communication device control panel to transfer the call from the personal device to the MMEP according to its ID number for the MMEP to establish a multimedia communication session. After transferring the call the user can control the multimedia session via the control panel of his personal communication device (Knaz, [0034]). Knaz also discloses a list of one or more detected conferencing devices that the user of the mobile device can use to establish the communication session, wherein the list of one or more detected conferencing devices includes a representation of the first conferencing device (Knaz, [0045]). Haskins discusses displaying a calendar event and initiating a conference call using the stored calendar event (fig. 3). 
	However the combination is silent regarding the mobile application on the mobile device determines that the personal calendar event is about to occur or has just started and displays, to the user of the mobile device, the personal calendar event, and wherein the user of the mobile device drags- and-drops the upcoming calendar event onto the representation of the first conferencing device to establish the communication session for the upcoming calendar event.
	In a similar field of endeavor, Choi et al. discloses a mobile terminal with a mobile application for executing stored user events. Choi et al. discloses wherein a mobile application on the mobile device determines that an upcoming calendar event for the communication session is about to occur or has just started and displays, to the user of the mobile device, the upcoming calendar event (col. 11, lines 31-35, referring to FIG. 6, the screen of the mobile terminal 100 includes an indicator region with information related to the schedule event). Additionally Choi et al. discloses a touch operation may include an operation of dragging the event related information and an operation of dropping the dragged event related information to the selected icon (col. 13, lines 12-18). For example in figure 11, a meeting event is displayed. A group of applications related to the meeting event are simultaneously displayed and may include an application of calling meeting attendees, an application of generating a message for the meeting attendees, an application of creating E-mail for the meeting attendees, a messenger application for the meeting attendees, etc. (col. 12, lines 44-57). Dragging the meeting event to one of the applications executes the operation (exemplified in fig. 12). 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the dragging and dropping disclosure of Choi et al. so that the user of the mobile device can use to establish the communication session using drag and drop of the meeting event to the conferencing device application because the user of the mobile terminal can rapidly perform various applications using information related to the generated events such as start the conference call (Choi, col. 2, lines 11-18).

Regarding claim 22, the combination above does not specify establishing the communication session based on the personal call history of the user of the mobile device.
	In a similar field of endeavor, Choi et al. discloses a mobile terminal with a mobile application for executing stored user events. In one example, FIG. 18 illustrates a flowchart showing an implementation of a method of controlling the mobile terminal when a missed call event is generated. For the missed call event, applications corresponding to the first icon group may include an application of calling a caller, a message generating application, an E-mail creating application, a messenger application, a calling number search application, a caller position search application, etc. (col. 12, lines 58-62). User of the mobile device application can drag and drop the missed call event, corresponding to personal call history, to an application to execute the application. 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the control panel include call history event to obtain conference participants as disclosed by Choi because call history data provides the mobile user with a list of recent contacts whom may be relevant to the communication session. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0342866 (“Hansen et al.”) in view of U.S. Publication No. 2014/027559 (“Krantz”).

Regarding claim 15, Hansen et al. discloses a system (Fig. 1, multifunction peripheral (MFP) system 100) comprising:
	a microprocessor in a scanning device (fig. 1, multifunction peripheral MFP 110, detailed in Fig. 2, processing hardware 280, [0005] the MFP provides integrated functions including scanner); and 
	a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that program the microprocessor to:
	receive an indication that a mobile device, in proximity to the scanning device, has been paired with the scanning device ([0064] mobile device receives a selection of an MFP that is nearby and accessible via one a number of close-range networking protocols, described in [0024] such as Bluetooth).
	Hansen discloses the mobile device paired with a multifunction peripheral (MFP) which is includes a scanning function. The scan function enables the MFP to scan and to perform all related functions such as emailing those documents to an email address ([0051]). However, regarding the email, Hansen et al. is does not further specify “receive information, directly from the mobile device, describing a group of participants who are currently in a conference call when the mobile device is paired the scanning device”. The limitation does not specify the method which information is received other than the information being from the mobile device. Examiner interprets a user of the mobile device selecting contacts on the mobile device where the contacts correspond to the group of conference call participants being equivalent to the claimed limitation. Similarly, with respect to the amended limitation “send the scanned document in an email based on the group of participants who are currently in the conference call when the mobile device is paired with the scanning device,” Examiner interprets as corresponding to the above limitation, where the user of mobile device has selected contacts where the contacts are part of the conference call.
	In a similar field of endeavor, Krantz discloses a mobile device (“computing device 10”) in proximity to a conference device (“meeting appliance 70”) may be paired with the conference device such that the mobile device participates in a conference call with a group of participants ([0012]). 
Additionally, Krantz et al. discloses an application of a mobile device configured to provide a user interface for conducting functions associated with a meeting such as selecting content to share. Additionally, the computing device stores meeting data which includes a roster (or list) of meeting participants and meeting content ([0014]). Examiner interprets sharing meeting content with meeting participants (such as from the disclosed roster) corresponding to sending a document based on the group of participants who are currently in the conference call.
A person of ordinary skill in the art would have known to combine the teachings of Krantz with Hansen et al. such that the scanned document are email to an address from the mobile device including a roster of conference participants for the benefit of sharing meeting content in a simplified manner with the user of the multifunction peripheral with meeting application.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0342866 (“Hansen et al.”) in view of U.S. Publication No. 2014/027559 (“Krantz”) and further in view of U.S. Patent No. 9,521,244 (“Choi”).

Regarding claim 17, Hansen et al. in view of Krantz discloses the system of claim 15, wherein the scan function 426 enables the MFP to scan and to perform all related functions such as shrinking scanned documents, storing the documents on a network or emailing those documents to an email address of conference participants (Hansen, [0051]). However the combination the not further specify the email sent by dragging and dropping a name of a user from a call history from the mobile device.
	However, various methods of address selection for composing emails are known in the prior art. For example, Choi et al. discloses in Fig. 20 a drag and drop operation of a user. When the icons are displayed on the screen, the user may drag the information related to the missed call event and drop the information to the icon corresponding to the message generating application to select the message generating application in operation S330. When the message generating application is selected, the controller 180 executes the message generating application to generate a message to be sent to the caller with the calling number “010-000-0000” included in the information related to the missed call event in operation S340 and the user may create the message and send the message. FIG. 21 shows the screen when the message generating application has been executed (col. 16, lines 5-18).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hansen et al. in view of Krantz such that the user may initiate an electronic message by the dragging and dropping feature disclosed by Choi et al. because the user of the mobile terminal can easily execute applications closely related to events generated in the mobile terminal. Furthermore, the user of the mobile terminal can rapidly perform various applications using information related to the generated events (Choi, col. 2, lines 11-18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIRAPON INTAVONG/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652